                       Case
                         Case
                            1:19-cv-02595-ALC
                               1:19-cv-02595 Document
                                               Document
                                                      2 7Filed
                                                            Filed
                                                               03/22/19
                                                                  03/25/19Page
                                                                            Page
                                                                               1 of
                                                                                  11of 1

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                for the
                                                  Southern District
                                                 __________ Districtofof
                                                                       New  York
                                                                         __________

JUSTO CANO on behalf of himself, FLSA Collective                  )
          Plaintiffs, and the Class                               )
                                                                  )
                                                                  )
                            Plaintiff(s)                          )
                                                                  )
                                v.                                         Civil Action No.
                                                                  )
  SEBASTIAN'S PIZZERIA INC. d/b/a LAZZARA'S                       )
   PIZZA CAFE & RESTAURANT, SEBASTIAN
                                                                  )
      LAZZARA, and ANTHONY LAZZARA
                                                                  )
                                                                  )
                           Defendant(s)                           )

                                                 SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) ANTHONY LAZZARA
                                       221 WEST 38TH STREET
                                       NEW YORK, NY, 10018




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                       C.K. Lee, Esq.
                                       Lee Litigation Group, PLLC
                                       30 East 39th Street, Second Floor
                                       New York, NY 10016



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              CLERK OF COURT


Date:              3/25/2019                                                                    /S/ P. NEPTUNE
                                                                                        Signature of Clerk or Deputy Clerk
